



Exhibit 10.45


OMNIBUS AMENDMENT NO. 1 TO TRANSACTION DOCUMENTS
(ALLY-CARVANA WAREHOUSE)


OMNIBUS AMENDMENT NO. 1, dated as of January 4, 2018 (this “Amendment”), among
CARVANA, LLC, an Arizona limited liability company (“Carvana”, the “Originator”,
the “Seller”, and the “Trust Administrator”), SONORAN AUTO RECEIVABLES TRUST
2017-1, a Delaware statutory trust, as the Trust and the Borrower (in such
capacities, the “Trust” and the “Borrower”), CARVANA AUTO RECEIVABLES 2016-1
LLC, a Delaware limited liability company (“CAR 2016-1” and the “Transferor”),
ALLY BANK, a Utah chartered bank, as a Lender and as the Administrative Agent
(in such capacities, a “Lender” and the “Administrative Agent”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as Collateral
Custodian and Account Bank (in such capacities, the “Collateral Custodian” and
“Account Bank”) and BRIDGECREST CREDIT COMPANY, LLC, an Arizona limited
liability company (the “Servicer”). Capitalized terms used but not defined
herein shall have the meanings assigned to them in Appendix A to the Master
Transfer Agreement, dated as of November 3, 2017, between the Transferor and the
Trust (the “Master Transfer Agreement”, provided that if not defined therein, as
defined in the Loan and Security Agreement, dated as of November 3, 2017 (the
“Loan and Security Agreement”), among the Borrower, the Transferor, the Trust
Administrator and Ally Bank.
RECITALS:
WHEREAS, (i) Carvana and CAR 2016-1 are parties to the Master Sale Agreement
(Warehouse), dated as of November 3, 2017 (the “Master Sale Agreement”), (ii)
the Transferor and the Trust are parties to the Master Transfer Agreement (iii)
the Borrower, the Transferor, the Trust Administrator, and Ally Bank and parties
to the Loan and Security Agreement and (iv) the Borrower, the Transferor,
Carvana, Wells Fargo Bank, National Association, the Administrative Agent, and
the Servicer are parties to the Collateral Custodian Agreement, dated as of
November 3, 2017 (the “Collateral Custodian Agreement”); and
WHEREAS, the parties hereto wish to amend the Master Sale Agreement, the Master
Transfer Agreement, the Loan and Security Agreement, and the Collateral
Custodian Agreement in certain respects.
NOW, THEREFORE, intending to be bound, the parties hereto agree as follows:
ARTICLE I
AMENDMENT TO MASTER SALE AGREEMENT
Section 1.01    Amendment to Section 6.20(k) (Compliance with System
Description). Section 6.20(k) of the Master Sale Agreement is hereby deleted in
its entirety and replaced with the following:
“(k) Compliance with System Description. It will, and will cause the Collateral
Custodian, E-Vault Provider and, to the extent applicable to the then-applicable
E-Vault System, E-Sign Provider to, at all times comply in all material respects
with the System Description with respect to matters related to the perfection in
the Receivables, the Purchased Receivables, and the Collateral by “control” (as
such term is used in Section 9-105 of the UCC).”
Section 1.02    No Other Amendments to the Master Sale Agreement. Except as
expressly set forth in Section 1.01, the provisions of the Master Sale Agreement
are and shall remain in full force and effect.






1    



--------------------------------------------------------------------------------





ARTICLE II
AMENDMENTS TO COLLATERAL CUSTODIAN AGREEMENT
Section 2.01    Amendment to Section 1.1. The definition of E-Vault System in
Section 1.1 of the Collateral Custodian Agreement is hereby deleted in its
entirety and replaced with the following:
“E-Vault System: shall mean (x) prior to the E Sign Transition Period,
“eOriginal, Inc. Authoritative Copy System” maintained by the E-Vault Provider,
(y) during the E-Sign Transition Period, (i) “eOriginal, Inc. Authoritative Copy
System” maintained by the E-Vault Provider with respect to Electronic Contracts
originated on such system or (ii) the “Authoritative Copy integrated with
eOriginal Vaulting” provided by E-Sign Provider and maintained by the E-Sign
Provider and the E-Vault Provider with respect to Electronic Contracts
originated on such system and (z) after the E Sign Transition Period, the
“Authoritative Copy integrated with eOriginal Vaulting” provided by E-Sign
Provider and maintained by the E-Sign Provider and the E-Vault Provider.”
Section 2.02    Amendment to Section 2.7(h). Section 2.7(h) of the Collateral
Custodian Agreement is hereby deleted in its entirety and replaced with the
following:


“(h)    The Collateral Custodian shall not be responsible for the acts or
omissions of the Servicer, the Transferor, the Borrower, the Administrative
Agent, the E-Sign Provider, the E-Vault Provider, or any other Person, and may
assume compliance by such parties with their obligations under this Agreement or
any related agreements, unless an Authorized Signatory of the Collateral
Custodian shall have received written notice to the contrary. The parties
acknowledge and agree that in making statements herein regarding “control” of
the Contracts which are Electronic Contracts, the Collateral Custodian is
relying on, and shall be entitled to conclusively rely on, representations and
covenants from the E-Sign Provider and the E-Vault Provider regarding the
E-Vault System and the various criteria constituting “control” (within the
meaning of Section 9-105 of the UCC).”
Section 2.03    Amendment to the Schedules. The system descriptions attached
hereto as Exhibit 1 are hereby attached to and incorporated into the Collateral
Custodian Agreement as Schedule C.
Section 2.04    No Other Amendments to Collateral Custodian Agreement. Except as
expressly set forth in Sections 2.01, 2.02, and 2.03, the provisions of the
Collateral Custodian Agreement are and shall remain in full force and effect.
ARTICLE III
AMENDMENTS TO LOAN AND SECURITY AGREEMENT
Section 3.01    Amendments to Section 1.1 (Definitions).
(a)    Section 1.1 of the Loan and Security Agreement is hereby amended by
deleting the following definitions in their entirety and replacing them with the
following:
Carvana E-Vault Services Agreement: (a) prior to the E Sign Transition Period,
the Carvana E-Vault Services Agreement, and (b) during the E-Sign Transition
Period, (i) the Carvana E-Vault Services Agreement with respect to Electronic
Contracts originated on such system or (ii) the DocuSign Services Agreement with
respect to Electronic Contracts originated on the DocuSign system, and (c) after
the E Sign Transition Period, the DocuSign Services Agreement.
Interest Rate: With respect to any Interest Period occurring prior to March 1,
2018, LIBOR plus the Interest Rate Margin; provided that with respect to any
Interest Period occurring on or after March 1,




2    



--------------------------------------------------------------------------------





2018, the Interest Rate with respect to any subsequent Interest Period shall be
the fixed rate as agreed upon by the Parties; provided, further, notwithstanding
the foregoing, if a Servicer Termination Event or Termination Event shall have
occurred and be continuing, LIBOR plus the Default Rate Margin.
System Description: means (a) prior to the E Sign Transition Period, the written
description of the eOriginal e-contract system attached to the Loan and Security
Agreement as Schedule E, (b) during the E-Sign Transition Period, (i) the
written description of the eOriginal e-contract system attached to the Loan and
Security Agreement as Schedule E or (ii) the written descriptions of the
eOriginal, Inc. Authoritative Copy System Description and the DocuSign System
Description Authoritative Copy attached to the Loan and Security Agreement as
Schedule G, and (c) after the E Sign Transition Period, the written descriptions
of the eOriginal, Inc. Authoritative Copy System Description and the DocuSign
System Description Authoritative Copy attached to the Loan and Security
Agreement as Schedule G.
(b)    The following definitions are hereby added to Section 1.1 of the Loan and
Security Agreement in their proper alphabetical order:
DocuSign Services Agreement: means DocuSign Master Services Agreement between
the E-Sign Provider and Carvana, dated October 19 and attached to the Loan and
Security Agreement as Schedule H.
E-Sign Provider: shall mean DocuSign, Inc.
E Sign Transition Period: shall mean the period beginning on November 29, 2017
and ending on December 4, 2017 or such other day as the Transferor shall specify
in writing to the Administrative Agent.
E-Vault System: shall have the meaning set forth in the Custodial Agreement.
Section 3.02    Amendment to Section 2.7(ii). Section 2.7(ii) of the Loan and
Security Agreement is hereby deleted in its entirety and replaced with the
following:
“(ii) Second, (A) first, pro rata, to the Administrative Agent in an amount
equal to any accrued and unpaid Administrative Agent Fees, the Collateral
Custodian, in an amount equal to any accrued and unpaid Collateral Custodian
Fees, the Account Bank in an amount equal to any accrued and unpaid Account Bank
Fees, the Owner Trustee, in an amount equal to any accrued and unpaid owner
trustee fees, to the Trust Administrator, in an amount equal to any accrued and
unpaid Trust Administrator Fee, and to the E-Sign Provider and E-Vault Provider
in an amount equal to its accrued and unpaid fees in respect of Electronic
Contracts (other than the fees required to be paid by the Collateral Custodian
under the terms of the E-Vault Access Agreement not incurred in connection with
the actions taken at the direction of the Administrative Agent or the Required
Lenders) then (B) second, pro rata, to the Servicer, Administrative Agent,
Collateral Custodian, Account Bank, Owner Trustee, E-Sign Provider and E-Vault
Provider any expense reimbursements and indemnified amounts payable thereto in
accordance with this Agreement, the Servicing Agreement, the Collateral
Custodian Agreement, the Account Control Agreement, the Trust Agreement or the
E-Vault Access Agreement (in the case of the E-Vault Provider, other than the
expenses required to be paid by the Collateral Custodian under the terms of the
E-Vault Access Agreement not incurred in connection with the actions taken at
the direction of the Administrative Agent or the Required Lenders), in each of
clauses (A) and (B) subject, in the case of any Settlement Date occurring prior
to the occurrence of the Termination Date, to the Annual Expenses Cap, as
applicable;”
Section 3.03    Amendment to Section 2.11(b). Section 2.11(b) of the Loan and
Security Agreement is hereby deleted in its entirety and replaced with the
following:
(b)    For the avoidance of doubt, the reasonable and documented fees and
expenses (other than those required to be paid by the Collateral Custodian
pursuant to the E-Vault Access Agreement and




3    



--------------------------------------------------------------------------------





not incurred in connection with actions taken at the direction of the
Administrative Agent) due and payable to the E-Sign Provider and the E-Vault
Provider, including those relating to access and management or to Exporting any
Contracts (other than an Exporting of Contracts following the termination of the
E-Vault Access Agreement either at the election of the Collateral Custodian or
due to an event of default with respect to or breach by the Collateral
Custodian), shall be the obligation of the Borrower and shall be paid in
accordance with Section 2.7 of this Agreement.
Section 3.04    Amendment to Section 6.1(n) (Compliance with System
Description). Section 6.1(n) of the Loan and Security Agreement is hereby
deleted in its entirety and replaced with the following:
“(n) Compliance with System Description. The Borrower will, and will cause the
Servicer to, at all times comply in all material respects with the System
Description with respect to matters related to the perfection in the Receivables
by “control” (as such term is used in Section 9-105 of the UCC).”
Section 3.05    Amendment to Section 11.1(xvii). Section 11.1(xvii) of the Loan
and Security Agreement is hereby deleted in its entirety and replaced with the
following:
“(xvii) the conduct by the Originator, Bridgecrest Credit Company, LLC, as
Servicer, the Transferor, the Borrower and any Obligor of any transaction by
electronic means, (b) the creation, generation, communication or transfer of
Contracts by electronic means, (c) the utilization by the Originator,
Bridgecrest Credit Company, LLC, as Servicer, the Transferor, the Borrower or
the Servicer of the web portal, the E-Vault System or software of the E-Sign
Provider or E-Vault Provider, (d) the failure of the E-Vault System to create
and maintain a single Authoritative Copy of an Electronic Contract or to
otherwise conform (including the Carvana Vault Partition and the Warehouse Vault
Partition) to the System Description, (e) the negligence, or fraudulent or
willful misconduct of the E-Sign Provider or the E-Vault Provider in connection
with the Electronic Contracts, or the failure of the E-Sign Provider, the
E-Vault Provider, the Originator, Bridgecrest Credit Company, LLC, as Servicer,
the Transferor, the Borrower or the Servicer to comply with any term, provision
or covenant contained in the DocuSign Services Agreement, the Carvana E-Vault
Services Agreement or the DT E-Vault Services Agreement, (f) any system failure,
loss of data, data breach or other impairment with respect to, or any inability
of the Collateral Custodian, the Servicer or the Borrower to access, the E-Vault
System or the Warehouse Vault Partition or the Contracts therein or the records
of any Title Intermediary; or”
Section 3.06    Amendment to the Schedules. The system descriptions attached
hereto as Exhibit 1 are hereby attached to and incorporated into the Master
Purchase and Sale Agreement as Schedule G.
Section 3.07    No Other Amendments to Loan and Security Agreement. Except as
expressly set forth in Sections 3.01, 3.02, 3.03, 3.04 and 3.05, the provisions
of the Loan and Security Agreement are and shall remain in full force and
effect.
ARTICLE IV
AMENDMENT TO MASTER TRANSFER AGREEMENT
Section 4.01    Amendment to Section 6.20(k) (Compliance with System
Description). Section 6.20(k) of the Master Transfer Agreement is hereby deleted
in its entirety and replaced with the following:
“(k) Compliance with System Description. It will, and will cause the Collateral
Custodian and E-Vault Provider to, at all times to comply in all material
respects with the System Description with respect to matters related to the
perfection in the Receivables, the Purchased Receivables, and the Collateral by
“control” (as such term is used in Section 9-105 of the UCC).”




4    



--------------------------------------------------------------------------------





Section 4.02    No Other Amendments to the Master Transfer Agreement. Except as
expressly set forth in Section 4.01, the provisions of the Master Transfer
Agreement are and shall remain in full force and effect.
ARTICLE V
MISCELLANEOUS PROVISIONS.
Section 5.01    Conditions to Effectiveness. This Amendment shall become
effective as of the date first written when a signed counterpart to this
Amendment shall have been duly executed and delivered by each of the parties
hereto.
Section 5.02    Representations and Warranties. The representations and
warranties of Carvana, CAR 2016-1, Sonoran Auto Receivables Trust 2017-1, the
Servicer, and the Collateral Custodian contained in the Transaction Documents
shall be true and correct in all material respects as of the effective date of
this Amendment.
Section 5.03    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement. In case any
provision in or obligation under this Amendment shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
This Amendment contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all prior oral or written understandings
other than any fee letter contemplated hereby.
Section 5.04    Governing Law. This Amendment and the rights and obligations of
the parties hereunder will be governed by and interpreted in accordance with the
laws of the State of New York, without regard to the principles of conflicts of
laws thereof or of any other jurisdiction other than Section 5-1401 and Section
5-1402 of the New York General Obligations Law, and the obligations, rights and
remedies of the parties under this amendment shall be determined in accordance
with such laws. Each of the parties hereto hereby agrees to the non- exclusive
jurisdiction of the courts of the state of New York, located in the borough of
Manhattan and the federal courts located within the state of New York in the
borough of Manhattan. Each of the parties hereto hereby waives any objection
based on forum non conveniens, and any objection to venue of any action
instituted hereunder in any of the aforementioned courts and consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court.
Section 5.05    WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY REQUIREMENTS OF
LAW, EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE BETWEEN
THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT
WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
Section 5.06    Effect of Headings. The section headings herein are for
convenience only and shall not affect the construction hereof.
Section 5.07    Ratification of Agreements. As amended by this Amendment, each
of the Master Sale Agreement, the Master Transfer Agreement, the Loan and
Security Agreement and the Collateral Custodian Agreement is in all respects
ratified and confirmed and each of the Master Sale Agreement, the Master
Transfer Agreement, the Loan and Security Agreement and the Collateral Custodian
Agreement as so amended by this Amendment shall be




5    



--------------------------------------------------------------------------------





read, taken and construed as one and the same instrument. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as or constitute a waiver of any other right, power or
remedy of any of the parties under the Master Sale Agreement, the Master
Transfer Agreement, the Loan and Security Agreement and the Collateral Custodian
Agreement or any other Transaction Document.
Section 5.08    It is expressly understood and agreed by the parties hereto that
(a) this Agreement is executed and delivered by Wilmington Trust, National
Association (“WTNA”), not individually or personally but solely as Owner Trustee
of the Trust, in the exercise of the powers and authority conferred and vested
in it, (b) each of the representations, undertakings and agreements herein made
on the part of the Trust is made and intended not as personal representations,
undertakings and agreements by WTNA but is made and intended for the purpose of
binding only the Trust, (c) nothing herein contained shall be construed as
creating any liability on WTNA, individually or personally, to perform any
covenant either expressed or implied contained herein of the Trust, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto, (d) WTNA has made no
investigation as to the accuracy or completeness of any representations and
warranties made by the Trust in this Agreement and (e) under no circumstances
shall WTNA be personally liable for the payment of any indebtedness or expenses
of the Trust or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Trust under this
Agreement or any other Transaction Documents.


[SIGNATURES FOLLOW]






6    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Omnibus Amendment No. 1 to be
duly executed by their respective officers effective as of the day and year
first above written.


 
 
SONORAN AUTO RECEIVABLES TRUST 2017-1,
 
 
 
as Borrower and Trust
 
 
 
 
 
 
 
 
By: WILMINGTON TRUST, NATIONAL ASSOCIATION, 
 
 
 
not in its individual capacity but solely as Owner Trustee
 
 
 
 
 
 
 
 
By:
/s/ Dorri Costello
 
 
 
Name:
Dorri Costello
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
CARVANA AUTO RECEIVABLES 2016-1, LLC,
 
 
 
as Transferor
 
 
 
 
 
 
 
 
By:
/s/ Paul Breaux
 
 
 
Name:
Paul Breaux
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
CARVANA, LLC,
 
 
 
as Originator, Seller and Trust Administrator
 
 
 
 
 
 
 
 
By:
/s/ Paul Breaux
 
 
 
Name:
Paul Breaux
 
 
 
Title:
Vice President









[SIGNATURES CONTINUE]









--------------------------------------------------------------------------------









 
 
ALLY BANK,
 
 
 
as Administrative Agent and Lender
 
 
 
 
 
 
 
 
By:
/s/ D. P. Shevsky
 
 
 
Name:
D. P. Shevsky
 
 
 
Title:
Chief Risk Officer
 
 
 
 
 







[SIGNATURES CONTINUE]









--------------------------------------------------------------------------------






 
 
SOLELY WITH RESPECT TO SECTION III.2
 
 
 
Consented to by:
 
 
 
 
 
 
 
 
Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee
 
 
 
 
 
 
 
 
By:
/s/ Dorri Costello
 
 
 
Name:
Dorri Costello
 
 
 
Title:
Vice President
 
 
 
 
 







[SIGNATURES CONTINUE]









--------------------------------------------------------------------------------









 
 
 
BRIDGECREST CREDIT COMPANY, LLC,
 
 
 
as Servicer
 
 
 
 
 
 
 
 
By:
/s/ Paul Kaplan
 
 
 
Name:
Paul Kaplan
 
 
 
Title:
President
 
 
 
 
 









[SIGNATURES CONTINUE]


 







--------------------------------------------------------------------------------







 
 
SOLELY WITH RESPECT TO ARTICLE II
 
 
 
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
 
 
as Collateral Custodian and Account Bank
 
 
 
 
 
 
 
 
By:
/s/ Jeanine C. Casey
 
 
 
Name:
Jeanine C. Casey
 
 
 
Title:
Vice President
 
 
 
 
 














--------------------------------------------------------------------------------








EXHIBIT 1 TO OMNIBUS
AMENDMENT NO. 1
SYSTEM DESCRIPTIONS


[Schedule C to Collateral Custodian Agreement]
[Schedule G to Loan and Security Agreement]







